DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered. Claims 1-3, 5-7, 10-16 and 34-37 are pending with claims 34-37 being withdrawn. Claims 1, 5, and 7 have been amended 
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Comb et al (US 2015/0137401) hereinafter COMB in view of Wolfgram et al (US 2014/0363532) hereinafter WOLF.

As for claim 1, COMB teaches that there is an additive manufacturing device that works by applying and hardening a shapeable material (extrusion based digital manufacturing system) [0002; 0046]. This device has a base body (platform assembly) that provides a base to build an object [Fig. 1 
There is a moving apparatus that can change a relative position of the two printing heads compared to the base (gantry) [Fig. 2A #18; 0055]. There are two printing material reservoirs which hold material to supply each separate print head (as they have their own respective deposition lines/spools) [0034; 0048; 0056]. The moving apparatus also has an elongated first support that extends across an x-axis with two opposite end regions at opposite ends of the first support (the elongated rod of the gantry as depicted) [Fig. 1 #18; 0056]. 
The two printing heads are connected to respective printing head carriages which are connected to the first support (position tooling units which connect to master unit which are connected to the gantry) [Fig. 2A #36a-d; 0038; 0050]. By being connected in this fashion, they can be linearly guided along the x-axis [0050]. 
There is a driving carriage (the master unit) [Fig. 2A #38; 0051] connectable to the two printing heads which is linearly and parallelly guided along the x-axis on the first support. This driving carriage has a coupling apparatus which it uses to selectively couple with one, both, or none of the printing heads [0032; 0037]. The printing heads remain connected with one of the two printing head carriages when the driving carriage is selectively coupled with and decoupled from each of the two printing heads during operation [Fig. 2A-2K #36a; 0038-50]. 
There is a parking spot (actuator assemblies) [Fig. 2A #28a-d; 0041] with a respective holder (grip units) [Fig. 2A #34a-d; 0040] for each of the printing heads in at least one end of the first support (as it is understood to occur along the gantry and at least two are located in one end) [Fig. 1 #22a-d, 28a-d; 0035]. There is a control unit that causes the driving carriage to be selectively coupled to one, none, or both of the print heads to form the object and to change which one of the two printing heads is an active printing heads during the formation of the object (as the controller determines which printing 
WOLF teaches an additive manufacturing apparatus which switches between multiple printing heads (docking station) [Fig. 7-8 #90] which is employed at one end of the support [Fig. 6-7 #30] and which employs an x-direction oriented snap fit exchange for the printing heads [0028].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the force-fit connection of COMB and to replace the parking location of COMB with the ones taught by WOLF as this would have amounted to a simple substitution of location and directionality of connections. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


As for claim 2, COMB/WOLF teaches claim 1 and teaches a force fit connection which is disconnected in an x-direction [WOLF: 0028].

As for claim 5, COMB/WOLF teaches claim 1 and the driving carriage is arranged along the extension of the first support [COMB: Fig. 2A #38].

As for claim 6, COMB/WOLF teaches claim 1 and the support is a gantry therefore is a rail section [see the rejection of claim 1].
As for claim 10, COMB/WOLF teaches claim 1 and WOLF further teaches that an additional gantry can be used to add an axis of movement for the printing module [0017].
.  

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Comb et al (US 2015/0137401) hereinafter COMB in view of Wolfgram et al (US 2014/0363532) hereinafter WOLF as applied to claim 1 and further in view of Gifford et al (US 2018/0326660) hereinafter GIF. 

As for claim 3, COMB discloses claim 1 but does not teach a magnet in the coupler. 
GIF teaches an exchangeable printing head which can employ a magnet in order to simplify the connection and alignment process [Abstract; 0102].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the snap fit of COMB/WOLF with the magnet of GIF in order to simplify the connection and alignment process. 

As for claim 7, COMB/WOLF teaches claim 1 and COMB further teaches the rail section [see rejection for claim 6 above] there are first and second parking positions and holders [Fig. 2A #34a-b] and that the coupling mechanism is individually actuatable (a pneumatic connection that employs a lock unlock extension) [Fig. 11A #184; 0098-99]. 
Additionally, COMB further teaches that first and second parking locations for corresponding first and second printing heads can be on opposite ends of the support (as these parking locations for these respective print heads are on opposite ends of the gantry compared to each other) [Fig. 2A-2K #22a, 22d, 34a, and 34d] but does not  teach movable sliding bolts.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sliding bolt of GIF to the attaching mechanism of COMB/WOLF in order to align the printing head. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Comb et al (US 2015/0137401) hereinafter COMB in view of Wolfgram et al (US 2014/0363532) hereinafter WOLF as applied to claim 1 in further view of Bell et al (US 2016/0193785) hereinafter BELL (already of record).

As for claim 11, COMB/WOLF teach claim 1 but do not teach the belt based drive. 
For claims 11-14, the embodiment of Figures 5, 6A, 6B, and 8A-8H of BELL are used as the basis of the rejection, however the labelling of Figures 7A-7B are utilized as the structural features disclosed are understood to be substantially the same as the other embodiments. This is shown in how the idlers, motors, and driving carriage are all located in the same areas of Figures 5, 6A, 6B and 8A-8H when compared to 7A-7B, the main distinguishing feature between the two embodiments is the drive belt (as instead of an anchor point the belt is connected in the case of a single belt) [0081].  The Examiner interprets the Figures 5, 6A-6B, and 8A-8H to show the instant invention within the four-corners of the prior art sufficient for anticipation of these specific features.  In the alternative, it would be obvious to apply the features (idlers and pulleys, motors, support structures, gantry, tool head platform, slide, and frame) of Figures 7A-7B to Figures 5, 6A-6B, and 8A-8H in order to allow for the two belt system to have adequate support to drive the tool belt in the disclosed two belt paths of Figures 8A-8H.

the first belt drive is mounted on a machine frame in a stationary manner (the motor is attached to the back corner of the frame) [0075].
at least one of the deflection sheaves of the first plurality of deflection sheaves is mounted on the first support element [Fig. 7B and 8D #81a] and at least one of the deflection sheaves of the first plurality of deflection sheaves is mounted on the machine frame [Fig. 7B and 8D #74a; 0075], and the first drive belt substantially runs in a first drive plane that extends parallel to the xy-plane (as made clear in Fig. 8A-8C the plane formed along the drive belts are substantially parallel to the xy plane) [Fig. 8A-8C]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the gantry system of COMB/WOLF with the one of BELL in order to allow for XY positioning of the printing head. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.


As for claim 12, COMB/WOLF/BELL teach claim 11 and BELL further teaches wherein there is a second drive belt (as the printer can be a two belt system, the Examiner understands this two belt system to be substantially similar to the system of Figures 7A-7B in terms of idler placement and motor 

As for claim 13, COMB/WOLF/BELL teach claim 11 and BELL further teaches wherein the moving apparatus comprises two driven deflection sheaves (the Examiner understands this two belt system to be substantially the same as the system of Figures 7A-7B in terms of idler placement and motor configuration) [Fig. 7A #85a-85b; 0076] operable to drive respective ones of the first drive belt and the second drive belt [0077] or the moving apparatus comprises two belt drives coupled to drive respective ones of the first drive belt and the second drive belt wherein the two driven deflection sheaves or the two belt drives are arranged in the course of the drive belt before or after a connection point [Fig. 8B #82a] to the driving carriage and that the two drives are synchronized (see the movements demonstrated in the figures) [Fig. 8A-8F; 0077].

As for claim 14, COMB/WOLF/BELL teach claim 11 and BELL further teaches wherein the moving apparatus comprises two belt drives [Fig. 8A-8H #75a-75b] or two driven deflection sheaves [Fig. 7A #85a-85b] coupled to respective ones of the first drive belt and second drive belt wherein the two belt drives or the two driven deflection sheaves are mounted on the machine frame [Fig. 7B #76] in a corner position (in the upper corners of the machine) each in the course of the drive belt immediately before and after a connection point (frame which serves as a connection point to the gantry which connects to the print cartridge holder and occurs in the path of the drive belt both immediately and after the motors and idlers. The Examiner notes that the drive belt is not claimed to be connected to the connection point merely in its path) [Fig. 7B #76] to the driving carriage [0077]. In the alternative, in light of the .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Comb et al (US 2015/0137401) hereinafter COMB in view of Wolfgram et al (US 2014/0363532) hereinafter WOLF and Bell et al (US 2016/0193785) hereinafter BELL (already of record) as applied to claim 14 in further view of Hochsmann et al (US 2008/0053998) hereinafter HOCHSMANN (already of record).
As for claim 15, COMB/WOLF/BELL teach claim 14 and COMB further teaches that the base body has a movement along a vertical z-axis (i.e. has a linear drive) [0030] but does not teach the guide element, and a step motor with a spindle and spindle nut.
HOCHSMANN teaches a three dimensional printer (a system for building a mold body by forming superimposed layers where the layers are selectively hardened layer by layer) [0008] wherein the printing platform [Fig. 1 #12] is driven by a moving system comprises a spindle screw nut [Fig. 1-2 #22] which is arranged on the spindle [Fig. 1-2 #20; 0022] which is also connected to a ball screw (understood to be mislabeled in the paragraph as 20) [Fig. 2 #24; 0024] which is driven by a stepper motor [Fig. 2 #30; 0024]. This arrangement in HOCHSMANN provides a height-adjustable platform which can be operated in an easy and reliable manner [0007].
Therefore it would have been obvious for one of ordinary skill in the art to have added the moving system of HOCHSMANN to the movement means of COMB/WOLF in order to allow for height adjusting of the printing surface in an easy and reliable manner.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Comb et al (US 2015/0137401) hereinafter COMB in view of Wolfgram et al (US 2014/0363532) hereinafter WOLF as applied to claim 1 in further view of Hochsmann et al (US 2008/0053998) hereinafter HOCHSMANN (already of record).
As for claim 16, COMB/WOLF teaches claim 1 and COMB further teaches that the base body has a movement along a vertical z-axis (i.e. has a linear drive) [0030] but does not teach the guide element, and a step motor with a spindle and spindle nut. 
HOCHSMANN teaches a three dimensional printer (a system for building a mold body by forming superimposed layers where the layers are selectively hardened layer by layer) [0008] wherein the printing platform [Fig. 1 #12] is driven by a moving system comprises a spindle screw nut [Fig. 1-2 #22] which is arranged on the spindle [Fig. 1-2 #20; 0022] which is also connected to a ball screw (understood to be mislabeled in the paragraph as 20) [Fig. 2 #24; 0024] which is driven by a stepper motor [Fig. 2 #30; 0024]. This arrangement in HOCHSMANN provides a height-adjustable platform which can be operated in an easy and reliable manner [0007].
Therefore, it would have been obvious for one of ordinary skill in the art to have added the moving system of HOCHSMANN to the movement means of COMB/WOLF in order to allow for height adjusting of the printing surface in an easy and reliable manner.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, and 10-16 have been considered and found to have overcome the prior art of record as presented in the previous correspondence are persuasive in view of Amendment. Examiner is utilizing BELL in a different capacity than in the rejection 

	Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection of claim 7

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712